This case was a companion case to that of The Citizens Insurance Company v. B. Barnes, C. H. Simpson, L. Carlson and the First National Bank of Milton. The cases were tried together. The records are identical except that they are based upon policies of insurance issued by different insurance companies. The law and the facts applicable to each case are identical.
The judgment in this case should be affirmed on authority of the opinion in the case of The Citizens Insurance Company, plaintiff in error, v. B. Barnes, C. H. Simpson, L. Carlson and First National Bank of Milton, defendants in error, filed at this term of the Court, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS, J., concur in the opinion and judgment.
BROWN, J., dissents.